Citation Nr: 1713608	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  08-26 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for the service-connected bilateral hearing loss, in excess of 0 percent from March 16, 2006 to January 21, 2012, in excess of 10 percent from January 21, 2012 to November 7, 2015, in excess of 
20 percent from November 7, 2015 to August 6, 2016, and in excess of 40 percent from August 6, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating effective March 16, 2006.  A July 2012 rating decision granted a 10 percent rating for the bilateral hearing loss effective January 21, 2012, a December 2015 rating decision granted a 20 percent rating, effective November 7, 2015, and a December 2016 rating decision granted a 40 percent rating, effective August 6, 2016, creating the "staged" initial rating issue on appeal.  

As the Veteran disagreed with the initial rating assigned following service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). As a higher initial rating from March 16, 2006 is available and the Veteran is presumed to seek the maximum available benefit for the hearing loss disability, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law). 

An August 2007 substantive appeal, via a VA Form 9, reflects the Veteran requested a Board hearing before a Veterans Law Judge.  In a January 2010 written statement, the Veteran withdrew the hearing request.  The request is deemed withdrawn, and the Board may proceed with adjudication of the issue on appeal.  
38 C.F.R. § 20.704(d) (2016). 

This case was previously before the Board in July 2016, where the Board remanded the issue on appeal for additional development, to include obtaining a new VA audiometric examination.  An August 2016 VA audiometric examination report has been associated with the record; therefore, the Board finds that there has been substantial compliance with the Board's July 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the initial rating period on appeal from March 16, 2006 to January 21, 2012, the bilateral hearing loss has been manifested by level III hearing in the right ear and level IV hearing in the left ear.

2.  For the initial rating period on appeal from January 21, 2012 to November 7, 2015, the bilateral hearing loss has been manifested by no more than level IV hearing in the right ear and level IV hearing in the left ear.

3.  For the initial rating period on appeal from November 7, 2015 to August 6, 2016, the bilateral hearing loss has been manifested by no more than level V hearing in the right ear and level VI hearing in the left ear.

4.  For the initial rating period on appeal from August 6, 2016, the bilateral hearing loss has been manifested by no more than level VIII hearing in the right ear and level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from March 16, 2006 to January 21, 2012, the criteria for a 10 percent disability rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  For the initial rating period on appeal from March 16, 2006 to November 7, 2015, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  For the initial rating period on appeal from November 7, 2015 to August 6, 2016, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  For the initial rating period on appeal from August 6, 2016, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

As the bilateral hearing loss rating issue on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA audiometric examinations in June 2006, September 2012, January 2012, November 2015, and August 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Bilateral Hearing Loss 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.    

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  

The Veteran contends generally that a higher initial rating in excess of 0 percent from March 16, 2006 to January 21, 2012, in excess of 10 percent from January 21, 2012 to November 7, 2015, in excess of 20 percent from November 7, 2015 to August 6, 2016, and in excess of 40 percent from August 6, 2016 is warranted for the service-connected bilateral hearing loss.  A January 2011 statement reflects that the Veteran, through the representative, indicated that the hearing loss disability impacted the ability to hear work-related telephone conversations with difficulty understanding speech with background noise.  

Bilateral Hearing Loss Rating from March 16, 2006 to November 7, 2015

The Veteran underwent a VA audiometric examination in June 2006 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
65
65
LEFT
40
50
60
60

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 92 percent in the right ear and 88 percent in the left ear.  The average decibel loss for the right ear was 49.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 53.  From Table VI of 38 CFR 4.85, Roman Numeral II is determined for the left ear.  A 0 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The June 2006 VA examination report reflects that the Veteran reported recreational noise exposure, to include power tools and a lawn mower, wearing ear protection at NASCAR races, and difficulties hearing conversations.  

The Veteran underwent a private audiometric examination in September 2008 where the pure tones thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
65
70
LEFT
45
45
70
70

The September 2008 private examination report reflects that the Maryland CNC Test was not administered.  The average decibel loss for the right ear was 50.  From Table VIA of 38 CFR 4.85, Roman Numeral III is determined for the right ear.  The average decibel loss for the left ear was 58.  From Table VIA of 38 CFR 4.85, Roman Numeral IV is determined for the left ear.  A 10 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The September 2008 private audiologist recommended hearing aids.  

A July 2009 VA treatment record reflects that the Veteran reported difficulties hearing the television and work-related telephone conversations.  The July 2009 VA audiologist opined that the hearing loss had not worsened since the June 2006 VA 
The Veteran underwent a VA audiometric examination in January 2012 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
75
70
LEFT
50
55
75
70

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 82 percent in the right ear and 80 percent in the left ear.  The average decibel loss for the right ear was 56.  From Table VI of 38 CFR 4.85, Roman Numeral IV is determined for the right ear.  The average decibel loss for the left ear was 63.  From Table VI of 38 CFR 4.85, Roman Numeral IV is determined for the left ear.  A 10 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.   

The Veteran underwent another VA audiometric examination in September 2012 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
70
65
LEFT
45
55
70
70

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 94 percent in the right bilaterally.  The average decibel loss for the right ear was 54.  From Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear.  The average decibel loss for the left ear was 60.  From Table VI of 38 CFR 4.85, Roman Numeral II is determined for the left ear.  A 0 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The September 2012 VA examination report reflects that the Veteran reported work as a plumber and painter for approximately 20 years, which included occasional exposure to drilling noise.  

A November 2014 VA treatment record reflects that the Veteran reported that hearing loss had worsened, to include difficulties hearing work conversations.  The November 2014 VA audiologist assessed a 10 decibel loss at 800 and 1000 Hertz bilaterally since the January 2012 VA examination. 

After a review of all the evidence, both lay and medical, and after resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period on appeal from March 16, 2006 to January 21, 2012, the bilateral hearing loss has been manifested by level III hearing in the right ear and level IV hearing in the left ear, warranting a 10 percent rating for this period.  At the September 2008 private examination, the average decibel loss was 50 for the right ear and 58 for the left ear, and a 10 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  

The Board also finds that, for the period from March 16, 2006 to November 7, 2015, the evidence of record demonstrates that the bilateral hearing loss has been manifested by no more than level IV hearing in the right ear and level IV hearing in the left ear.  The September 2008 private audiometric examination report reflects that the average decibel loss was 50 for the right ear and 58 for the left ear and, using the ratings most favorable to the Veteran, the January 2012 and September 2012 VA audiometric examinations yielded speech recognition scores of no less than 82 percent in the right ear and 80 percent in the left ear, and a 10 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  38 C.F.R. § 4.85.  Such findings demonstrate that a disability rating in excess of 10 percent is not warranted for the period on appeal from March 16, 2006 to November 7, 2015.  38 C.F.R. § 4.86, Diagnostic Code 6100.  Further, while a November 2014 VA audiologist assessed a 10 decibel loss at 1000 Hertz bilaterally since the January 2012 VA examination, no pure tones thresholds or speech recognition scores were recorded; therefore, the Board finds that the November 2014 VA treatment record is not relevant for rating purposes.  

Bilateral Hearing Loss Rating from November 7, 2015 to August 6, 2016

The Veteran underwent a VA audiometric examination in November 2015 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
75
75
LEFT
55
60
75
5

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 68 percent in the right ear and 56 percent in the left ear.  The average decibel loss for the right ear was 64.  From Table VI of 38 CFR 4.85, Roman Numeral V is determined for the right ear.  The average decibel loss for the left ear was 49.  From Table VI of 38 CFR 4.85, Roman Numeral VI is determined and from Table VIA Roman Numeral III is determined, each for the left ear.  A 
20 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The November 2015 VA audiologist opined that the hearing loss disability had not significantly changed since the January 2012 VA examination.  

After a review of the evidence, both lay and medical, the Board finds that, for the period on appeal from November 7, 2015 to August 6, 2016, the service-connected bilateral hearing loss has been manifested by no more than level V hearing in the right ear and level VI hearing in the left ear.  Findings from various VA treatment records and the November 2015 VA examination, as well as the Veteran's lay statements, are consistent with a 20 percent initial disability rating from November 7, 2015 to August 6, 2016.  At the November 2015 VA examination, speech recognition scores using the Maryland CNC Test revealed speech discrimination of 68 percent in the right ear and 56 percent in the left ear, and a 20 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  Further, the November 2015 VA audiologist opined that the hearing loss disability had not significantly changed since January 2012.  
38 C.F.R. § 4.85.  Such findings demonstrate that a disability rating in excess of 
20 percent is not warranted for this period.  38 C.F.R. § 4.86, Diagnostic Code 6100.  

As the preponderance of the evidence is against the appeal for a higher initial disability rating for bilateral hearing loss in excess of 20 percent from November 7, 2015 to August 6, 2016, the appeal for a higher initial rating for bilateral hearing loss for this period must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Bilateral Hearing Loss Rating from August 6, 2016

The Veteran underwent a VA audiometric examination in August 2016 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
70
75
LEFT
55
60
70
70

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 48 percent in the right ear and 60 percent in the left ear.  The average decibel loss for the right ear was 63.  From Table VI of 38 C.F.R.§ 4.85, Roman Numeral VIII is determined for the right ear.  The average decibel loss for the left ear was 64.  From Table VI of 38 C.F.R.§ 4.85, Roman Numeral VI is determined and from Table VIA Roman Numeral V is determined, each for the left ear.  A 40 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The August 2016 VA examination report reflects that the Veteran reported working in sales and that the hearing loss disability impacted the ability to hear customers.  The August 2016 VA examiner opined that the service-connected hearing loss caused difficulties in a work environment that requires verbal communication.  
After a review of the evidence, both lay and medical, the Board finds that, for the period on appeal from August 6, 2016, the service-connected bilateral hearing loss has been manifested by no more than level VIII hearing in the right ear and level VI hearing in the left ear.  Findings from various VA treatment records and the August 2016 VA examination, as well as the Veteran's lay statements, are consistent with a 40 percent initial disability rating from August 6, 2016.  At the August 2016 VA examination, speech recognition scores using the Maryland CNC Test revealed speech discrimination of 48 percent in the right ear and 60 percent in the left ear, and a 40 percent rating is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear, and the Roman numeral designation of V for left hearing impairment from Table VIA will not result in a higher rating.  38 C.F.R. § 4.86, Diagnostic Code 6100.  

As the preponderance of the evidence is against the appeal for a higher initial disability rating for bilateral hearing loss in excess of 40 percent from August 6, 2016, the appeal for a higher initial rating for bilateral hearing loss for this period must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration 

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran advanced having difficulties hearing customers, understanding telephone conversations, and understanding speech with background noise.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed words in conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, No. 15-2818 (holding 
"that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The September 2012 VA audiometric examination reflects that the Veteran reported work as a plumber and painter for approximately 20 years.  The August 2016 VA audiometric examination 
reflects that the Veteran reported current employment in sales.  The Veteran has not 




advanced having ceased work due a service-connected disability.  As such, the Board finds that an issue of TDIU has not been raised, and is not before the Board on appeal. 


ORDER

A higher initial disability rating of 10 percent, but no higher, for bilateral hearing loss, from March 16, 2006 to January 21, 2012 is granted; a disability rating in excess of 10 percent from March 16, 2006 to November 7, 2015, in excess of 
20 percent from November 7, 2015 to August 6, 2016, and in excess of 40 percent from August 6, 2016, is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


